In a matrimonial action, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Suffolk County (Jones, J.), entered October 23, 1979, as, upon granting her a divorce and related relief, failed to award her a counsel fee in addition to the temporary counsel fee of $750 previously awarded. Judgment modified, on the law and the facts, by adding a provision awarding plaintiff an additional counsel fee of $750. As so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements. An additional counsel fee should have been awarded to the extent indicated. Gulotta, J.P., Cohalan, O’Connor and Thompson, JJ., concur.